Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                    Case No. 1:20-cv-22615-WILLIAMS


    MALAUBE, LLC,

           Plaintiff,
    vs.

    GREENWICH INSURANCE COMPANY,

           Defendant.



   DEFENDANT, GREENWICH INSURANCE COMPANY’S REPLY MEMORANDUM IN
        RESPONSE TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS

           I.     INTRODUCTION

          In the “Introduction” section of its Response in Opposition to Defendant’s Motion to

   Dismiss Plaintiff’s Amended Complaint (“Response”), Plaintiff insists that there is no applicable

   exclusion, and that the issue in this case is whether COVID-19 can potentially constitute “physical

   loss or damage” as alleged by Plaintiff. [Resp., p.1]. Further, the Plaintiff asserts that the

   Government Shutdowns due to the COVID-19 pandemic forced Plaintiff to “suspend operations”

   thus “interfering with Plaintiff’s access to its business”. [Id.] Plaintiff’s arguments fail for

   multiple reasons.

          First, Plaintiff ignores the plain language of the Policy’s virus exclusion, which bars

   coverage for all Business Income loss that is caused by or results from a virus that is capable of

   inducing disease, which clearly includes the COVID-19 virus.

          Second, Plaintiff ignores the fact that the Government Shutdown Orders expressly allowed

   Plaintiff’s restaurant to remain open to provide delivery and take-out dining services.

                                                       ZELLE LLP
                SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                    Telephone 786-693-2350 – Facsimile 612-336-9100
Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 2 of 11
                                                                            Case No. 1:20-cv-22615-WILLIAMS


          Third, Plaintiff’s argument that the inability to use its restaurant to allow for in-service

   dining constitutes “direct physical loss of or damage to” the Insured property, is unavailing and

   contrary to prevailing analogous case law.

   II.    ARGUMENT

          A.       Plaintiff’s Attempt to Avoid the Virus Exclusion Defies the Plain Language of
                   the Contract and Controlling Precedent.

          In its Motion to Dismiss, Greenwich showed that the Plaintiff alleges financial losses that

   fall squarely within the Policy’s virus exclusion, which applies to all “loss or damage caused by

   or resulting from any virus…that is capable of inducing physical distress, illness or disease.” [See

   Document 5-1 at Page 67]. Plaintiff’s attempts to avoid application of the virus exclusion are

   ineffectual.

          Plaintiff represents that the virus exclusion at issue is ambiguous, and therefore the

   exclusion must be construed in favor of coverage, because any ambiguities must be construed in

   favor of the Plaintiff. [Resp., p. 7]. However, the Plaintiff fails to identify the virus exclusion

   wording that is ambiguous and offers no analysis to support the assertion that the exclusion is

   unclear and was not intended to apply in the context of a pandemic.

          The virus exclusion appears in an endorsement titled ‘EXCLUSION OF LOSS DUE TO

   VIRUS OR BACTERIA,” which modifies the Policy’s Commercial Property Coverage Part. [See

   Document 5-1 at Page 67]. The first paragraph of the endorsement states that the virus exclusion

   “applies to all coverage under all forms and endorsements that comprise this Coverage Part or

   Policy, including but not limited to forms or endorsements that cover property damage to buildings

   or personal property and forms or endorsements that cover business income, extra expense or

   action of civil authority.” [Id. (emphasis added)] Under Florida law, an insurance policy



                                                         ZELLE LLP
                  SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                      Telephone 786-693-2350 – Facsimile 612-336-9100
                                                         Page 2 of 11
Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 3 of 11
                                                                          Case No. 1:20-cv-22615-WILLIAMS


   provision is “ambiguous” only if it is susceptible to more than one reasonable interpretation, one

   providing coverage and the other limiting coverage. Shaw v. National Union Fire Ins. Co. of

   Pittsburgh, Pa., 605 F.3d 1250, 1252 (11th Cir. 2010). Here, the virus exclusion is clear and

   unambiguous and should be applied to preclude coverage for Plaintiff’s claims.

          Further, the Response asserts that Plaintiff pled that the Government Shutdown orders, not

   the COVID-19 virus, caused the loss, and that its allegations should be accepted for purposes of a

   Rule 12 Motion. Plaintiff asserts in the Response that “It is the well-founded public reaction of

   the government authorities, in the current public health crisis, that has been the proximate cause

   of the interrupting [sic] Plaintiff’s business.” [Resp., p. 7]. Plaintiff is attempting to remove the

   COVID-19 Virus from the chain of causation, relying on the Government Shutdown Orders as the

   proximate cause and ignoring the role of the virus. Plaintiff cannot deny that the Government

   Shutdown Orders were issued in response the COVID-19 pandemic. The virus clearly was the

   cause that led to the issuance of the Government Shutdown Orders. Thus, there is no doubt that

   the financial losses Plaintiff claims under Business Interruption and Civil Authority coverages

   were “caused by or result[ed] from” a virus, and such losses are excluded.

          Moreover, Plaintiff ignores the fact that the very Civil Authority coverage on which it relies

   requires that the Civil Authority order be issued in response to “damage to property”:

          When a Covered Cause of Loss causes damage to property other than property
          at the described premises, we will pay for the actual loss of Business Income you
          sustain and necessary Extra Expense caused by action of civil authority that
          prohibits access to the described premises, provided that both of the following
          apply:

          (1)     Access to the area immediately surrounding the damaged property is
                  prohibited by civil authority as a result of the damage, and the described
                  premises are within that area but are not more than one mile from the
                  damaged property; and


                                                       ZELLE LLP
                SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                    Telephone 786-693-2350 – Facsimile 612-336-9100
                                                       Page 3 of 11
Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 4 of 11
                                                                           Case No. 1:20-cv-22615-WILLIAMS


          (2)     The action of civil authority is taken in response to dangerous physical
                  conditions resulting from the damage or continuation of the Covered
                  Cause of Loss that caused the damage, or the action is taken to enable a
                  civil authority to have unimpeded access to the damaged property.

   [See Document 5-1 at Page 54.] The Plaintiff alleges no damage to property other than the

   “damage” supposedly caused by the COVID-19 virus. But if the presence of the COVID-19 virus

   is the so-called “damage” which the civil authority action responded to, then the virus exclusion

   plainly applies (excluding “loss or damage caused by or resulting from any virus”).

          The Plaintiff also asserts that the virus exclusion does not mention a pandemic

   circumstance or damages resulting from a pandemic, and the absence of a reference to “pandemic”

   in the virus exclusion necessarily requires the denial of Greenwich’s Motion to Dismiss. [Resp.,

   p. 8). Specifically, Plaintiff states “The validity, purpose, and scope of the virus exclusion is being

   investigated by Plaintiff and other litigants around the country, including Defendant’s and other

   insurer’s contention that insured did not pay for the coverage that they are seeking, and whether

   insurance industry is estopped from relying on the virus exclusion due to misrepresentations made

   to regulators who had to grant approval to the virus exclusion in policies.” [Id.] Plaintiff asserts

   this is another reason why dismissal is not appropriate at this juncture. This argument fails

   because, as stated above, Plaintiff offers no textual analysis of the virus exclusion that would

   support the assertion that the exclusion was not intended to apply in the context of a pandemic or

   that the virus exclusion is somehow ambiguous.                   In Dimmit Chevrolet, Inc. v. Southeastern

   Fidelity Ins. Corp., 636 So. 2d 700 (Fla. 1993) the Supreme Court of Florida found it inappropriate

   and unnecessary to consider arguments pertaining to the drafting history of the pollution exclusion

   at issue, in the absence of any ambiguous policy language. Absent a showing that the virus




                                                        ZELLE LLP
                 SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                     Telephone 786-693-2350 – Facsimile 612-336-9100
                                                        Page 4 of 11
Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 5 of 11
                                                                             Case No. 1:20-cv-22615-WILLIAMS


   exclusion is ambiguous, it would be inappropriate to consider arguments pertaining to the drafting

   history of the virus exclusion.

          B.        Plaintiff’s Arguments Do Not Establish that “Physical Damage” is distinct
                    from “Physical Loss”.

          Plaintiff argues that there is a distinction to be made between “Physical Damage” and

   “Physical Loss,” [Resp., p. 3], but offers no legal authority or analysis that supports this position.

   Plaintiff asserts that “physical damage” contemplates “structural” damage, and that “physical loss”

   contemplates something different, and argues that “the Government Shutdown Orders caused

   ‘physical loss’ to Plaintiff’s restaurant because the Orders determined that closing Plaintiff’s

   restaurant and the businesses around it would mitigate against the spread of COVID-19 . . .” [Resp.,

   p. 3]. However, Plaintiff fails to identify any meaningful difference between “physical damage”

   and “physical loss.” Plaintiff merely asserts that physical loss contemplates something other than

   structural damage, without offering an explanation of what “physical loss” actually contemplates

   or how the orders limiting the Plaintiff’s restaurant operations caused any “direct physical loss” to

   the property.

          Where courts have construed “direct physical loss,” they universally have declined to

   extend coverage for “loss of use” absent—at a minimum—some precipitating physical event or

   physical force that was applied to the property and caused the loss of use. Even under the most

   expansive view of “direct physical loss” where there is no demonstrable structural injury or

   alteration to the covered property, courts still look for the “crucial interaction between the covered

   property and some outside physical force.” Ne. Georgia Heart Ctr., P.C. v. Phoenix Ins. Co., No.

   2:12-CV-00245-WCO, 2014 WL 12480022, *6 (N.D. Ga. May 23, 2014). To hold otherwise

   would render the word “physical” meaningless in the context of these policies. Florida law



                                                          ZELLE LLP
                   SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                       Telephone 786-693-2350 – Facsimile 612-336-9100
                                                          Page 5 of 11
Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 6 of 11
                                                                           Case No. 1:20-cv-22615-WILLIAMS


   requires courts, in construing insurance policies, to read each policy as a whole, endeavoring to

   give every provision its full meaning and operative effect. See Shaw, 605 F.3d at 1252.

          C.      Plaintiff’s Arguments Do Not Establish Structural Alteration Not Is Required.

          Plaintiff cannot credibly allege that its restaurant operations were suspended by direct

   physical loss of or damage to property, and in fact operations were never suspended, nor was there

   any physical loss or damage. Use of the property was restricted, to reduce the risk of the spread

   of the COVID-19 virus, but operations were not suspended and the property was physically

   unaffected. Essentially, Plaintiff argues that the loss of use of its restaurant for dine-in services

   equates to a direct physical loss. As to that issue, this Court should hold that there is no dispute

   that Plaintiff has not suffered a covered direct physical loss.

          The cases Plaintiff cites in support of the assertion that “Direct physical loss or damage”

   does not require structural alteration are all readily distinguishable. Plaintiff cites to Southlanes

   Bowl, Inc. v. Lumbermen’s Mut. Ins. Co., 208 N.W.2d 569 (Mich. Ct. App. 1973), which was

   expressly distinguished by Southern Hospitality, Inc. v. Zurich American Ins. Co., 393 F.3d 1137

   (10th Cir.2004). Southern Hospitality held that coverage under a property insurance policy for

   business income loss caused by action of a civil authority that prohibited access to the insured

   premises did not apply to lost income suffered by insured hotel operators when customers were

   prevented from reaching hotels by air due to the Federal Aviation Administration order grounding

   all flights in wake of 9/11. The Court reasoned that the order prohibited access to flights, rather

   than access to hotels, and the order did not close hotels.

          Plaintiff also cites to Sloan v. Phoenix of Hartford Ins. Co., 207 N.W.2d 434 (Mich. Ct.

   App. 1973), which was expressly distinguished by Roundabout Theatre Co. v. Continental

   Casualty Co., 302 A.D.2d 1 (N.Y. App. Div. 2002). In Roundabout, the court rejected a claim for

                                                        ZELLE LLP
                 SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                     Telephone 786-693-2350 – Facsimile 612-336-9100
                                                        Page 6 of 11
Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 7 of 11
                                                                           Case No. 1:20-cv-22615-WILLIAMS


   losses incurred where a government street closure order rendered the insured’s property

   inaccessible. The court held that the “loss of, damage to, or destruction of property” policy

   provision did not provide coverage for “loss of use” of the property and that the policy language

   at issue “clearly and unambiguously” provided coverage only where the insured’s property

   suffered direct physical damage. Id. at 6. Notably, Roundabout rejected the very argument

   Plaintiff now advances, that “loss of” would be redundant to “destruction of” property if it does

   not mean “loss of use.” The court there reasoned that “loss of” could refer to theft or misplacement

   of property. Roundabout, 302 A.D.2d at 7.

           Plaintiff also cites to Travco Ins. Co. v. Ward, 715 F. Supp. 2d 699 (E.D. Va. 2010), aff’d,

   504 F. App’x 251 (4th Cir. 2013), which addresses losses caused by toxic gases from Chinese

   drywall being emitted on the property. Travco is distinguishable because, unlike here, there was

   a physical element that interacted with the property and rendered it unusable. Indeed, recognizing

   the requirement that the loss have a “physical” cause, Travco explicitly relied on cases holding

   that “physical damage to the property is not necessary, at least where the building in question has

   been rendered unusable by physical forces.” Id. at 708 (emphasis added).

           Plaintiff also seeks support from Homeowners Choice Prop. & Cas. v. Maspons, 211 So.

   3d 1067 (Fla. 3d DCA 2017), but that case supports dismissal here. In Homeowners Choice, the

   court explicitly stated:

            A ‘loss’ is the diminution of value of something, and in this case, the insureds’
           house or personal property … ‘Direct’ and ‘physical’ modify loss and impose the
           requirement that the damage be actual. Examining the plain language of the
           insurance policy in this case, it is clear that the failure of the drain pipe to perform
           its function constituted a ‘direct’ and ‘physical’ loss to the property within the
           meaning of the policy.




                                                        ZELLE LLP
                 SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                     Telephone 786-693-2350 – Facsimile 612-336-9100
                                                        Page 7 of 11
Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 8 of 11
                                                                           Case No. 1:20-cv-22615-WILLIAMS


   Id. At 1069. As the court in Homeowners Choice explicitly stated, the words “direct” and

   “physical” impose the requirement that the damage be “actual.” Here, there is no actual direct or

   physical loss to the Plaintiff’s property.

          Plaintiff also cites Azalea, Ltd. v. American States Ins. Co., 656 So. 2d 600, 602 (Fla. 1st

   DCA 1995), where the Appellate court reversed the holding of the trial court and found there was

   “direct physical loss” where chemicals dumped into a sewage system destroyed a bacteria colony

   that was an integral part of a sewage treatment facility. Plaintiff argues that this “physical loss”

   did not require physical damage to the structure. In other words, Plaintiff argues that the mere

   presence of contamination that adheres to a structure can cause direct physical loss. However, in

   Azalea, there actually was a structural alteration. The court found that the bacteria colony was

   specifically attached to and became part of the treatment facility structure, and the facility could

   not operate or exist unless the colony was replaced. [Id.] The residue from the unknown substance

   actually covered and adhered to the interior of the structure causing destruction of the bacteria

   colony which was an integral part of the covered facility. [Id.] Moreover, if the alleged physical

   loss at issue here is the presence of the COVID-19 virus, that so-called “physical loss” would be

   plainly excluded by the virus exclusion.

          The same arguments made by Plaintiff here, based on the same basic case law on which

   Plaintiff relies, were soundly rejected earlier today by Judge Kelly Higashi in another restaurant

   case brought in the Superior Court for the District of Columbia. Rose’s 1, LLC, et al. v. Erie

   Insurance Exchange, No. 2020 CA 002424 B (Order attached as Exhibit A). The Court in Rose’s

   1 noted that the civil authority orders by the local mayor “did not effect any direct changes to the

   properties” and “did not have any effect on the material or tangible structure of the insured

   properties.” Id. at 5. Further, the Court explained:

                                                        ZELLE LLP
                 SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                     Telephone 786-693-2350 – Facsimile 612-336-9100
                                                        Page 8 of 11
Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 9 of 11
                                                                           Case No. 1:20-cv-22615-WILLIAMS


          [U]nder a natural reading of the term “direct physical loss,” the words “direct” and
          “physical” modify the word “loss.” As such, pursuant to Plaintiffs’ dictionary
          definitions, any “loss of use” must be caused, without the intervention of other
          persons or conditions, by something pertaining to matter – in other words, a direct
          physical intrusion on to the insured property. Mayor Bowser’s orders were not such
          a direct physical intrusion.

          Further, none of the cases cited by Plaintiffs 1 stand for the proposition that a
          governmental edict, standing alone, constitutes a direct physical loss under an
          insurance policy.

   Id.

          D.      Plaintiff’s Inability to Use its Property for an Intended Purpose Does Not
                  Constitute Physical Loss or Damage.

          Plaintiff argues that the inability to use its restaurant for an intended purpose constitutes

   physical loss or damage, but that argument also fails.

          First, Plaintiff was never prevented from operating take-out and delivery services, so

   Plaintiff has been able to operate the restaurant for the purposes of providing food orders to

   customers. Also, the cases Plaintiff cites to are all readily distinguishable. Plaintiff cites to

   Western Fire Ins. Co. v. First Presbyterian Church, 437 P.2d 52, 54 (Colo. 1968) to support its

   position that the inability to use the property or a portion of the property for sit-down dining and/or

   indoor dining constitutes a direct physical loss. In Western Fire, loss of use resulted from the

   “infiltration of gasoline in the soil under and around the building, which gasoline and vapors

   thereof infiltrated and contaminated the foundation and halls and rooms of the [property]...”

   Western Fire is distinguishable from the case at issue because there was a physical contaminant

   that intruded onto the insured property to cause the loss of use.




   1
    Including Gregory Packaging, Western Fire, Sloan and TRAVCO, all cited by Plaintiff here and
   distinguished herein.

                                                        ZELLE LLP
                 SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                     Telephone 786-693-2350 – Facsimile 612-336-9100
                                                        Page 9 of 11
Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 10 of 11
                                                                           Case No. 1:20-cv-22615-WILLIAMS


          Likewise, in every other case Plaintiff cites for this proposition there was a physical

   contaminant that intruded onto the insured property or some physical force that acted upon the

   property to cause the loss of use. 2 Plaintiff’s reliance on these decisions is misplaced for multiple

   reasons. There is no Florida authority that equates the mere inability to use or occupy insured

   property with “physical loss of or damage to” property. Further, all of the decisions cited on page

   5 of Plaintiff’s Response involved external substances that actually rendered the property unusable,

   including cases where buildings were affected by pervasive odors, harmful fumes, mold, or other

   harmful agents. By contrast, Plaintiff does not allege that the COVID-19 virus was present in

   Plaintiff’s restaurant or rendered the property physically unfit for use.

   III.   CONCLUSION

          For the reasons set forth herein and in its Motion to Dismiss Plaintiff’s First Amended

   Complaint, Greenwich requests that the Court dismiss the causes of action asserted by Plaintiff in

   its First Amended Complaint in their entirety and with prejudice, pursuant to Fed. R. Civ. P.

   12(b)(6).



   Dated: August 6, 2020                                 Respectfully submitted,

                                                         s/Christine M. Renella
                                                         Christine M. Renella (Bar No. 65485)
                                                         crenella@zelle.com
                                                         ZELLE LLP
                                                         SunTrust International Center

   2
     Gregory Packaging, Inc. v. Travelers Prop. Cas. Co. of America, Civ. No. 2:12–cv–04418
   (WHW), 2014 WL 6675934 (D.N.J. Nov. 25, 2014) (ammonia spill on facility); Prudential Prop.
   & Cas. Ins. Co. v. Lillard-Roberts, No. CV-01-1362-ST, 2002 WL 31495830 (D. Or. June 18,
   2002) (homeowner’s policy covered for mold damage); Travco Ins. Co. v. Ward, 715 F. Supp. 2d
   699 (E.D. Va. 2010), aff’d, 504 F. App’x 251 (4th Cir. 2013) (toxic gases from Chinese drywall
   being emitted on to the property); Hampton Foods, Inc. v. Aetna Cas. & Sur. Co., 787 F.2d 349
   (8th Cir. 1986) (Insured forced to vacate its building due to danger of the building’s collapse).

                                                        ZELLE LLP
                 SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                     Telephone 786-693-2350 – Facsimile 612-336-9100
                                                       Page 10 of 11
Case 1:20-cv-22615-KMW Document 15 Entered on FLSD Docket 08/06/2020 Page 11 of 11
                                                                         Case No. 1:20-cv-22615-WILLIAMS


                                                       One Southeast Third Avenue, Ste. 1600 Miami,
                                                       Florida 33131-4332
                                                       Tel: 305-299-9939
                                                       crenella@zelle.com

                                                       Dan Millea (admitted pro hac vice on 7/6/2020)
                                                       ZELLE LLP
                                                       500 Washington Avenue S., Suite 4000
                                                       Minneapolis, MN 55415
                                                       Tel: 612-336-9170
                                                       dmillea@zelle.com

                                                       Counsel for Defendant Greenwich Insurance
                                                       Company



                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

   CM/ECF on August 6, 2020, on all counsel or parties of record below.


    Lyle E. Shapiro                                          Jacob K. Auerbach
    Krystina T. Endara                                       GALLUP AUERBACH
    lyle@hslawfl.com                                         jauerbach@gallup-law.com
    Krystina@hslawfl.com                                     4000 Hollywood Boulevard
    HERSKOWITZ SHAPIRO                                       Presidential Circle-Suite 265 South
    Two Datran Center                                        Hollywood, Florida 33021
    9130 S. Dadeland Blvd., Suite 1609                       Tel: (954) 894-3035
    Miami, Florida 33156                                     Attorney for Plaintiff
    Tel: (305) 423-1986
    Attorneys for Plaintiff



                                                                s/Christine M. Renella
                                                                Christine M. Renella




                                                      ZELLE LLP
               SunTrust International Center, One Southeast Third Avenue, Ste. 1600, Miami, Florida 33131
                                   Telephone 786-693-2350 – Facsimile 612-336-9100
                                                     Page 11 of 11
